Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
3.	Note that the listed reference 20110016553 (to BEHM, not JUNG) was not considered because the BEHM reference is not pertinent to the application.  It appears the reference 20110016553 was a typographical error; and that Applicant intended to list reference 20110165537 to JUNG, which was already cited in form PTO-892 mailed 04/01/2019.  

Allowable Subject Matter
4.	Claims 1 and 4-24 are allowed.  Note the examiner’s amendment of claim 24 and the examiner’s statement of reasons for allowance in Notice of Allowance mailed 10/21/2020.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Hao D Mai/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772